PER CURIAM.
Upon consideration of the record it appears that error was committed when the trial court restricted Sloan’s cross examination of the complaining witness regarding charges by the State pending against the witness. Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974); Bailey v. State, 411 So.2d 1377 (Fla. 4th DCA 1982) (Hurley, J., specially concurring); Lee v. State, 318 So.2d 431 (Fla. 4th DCA 1975); Moreno v. State, 418 So.2d 1223 (Fla. 3d DCA 1982). However, in reviewing the quantum and quality of the proofs against Sloan we are content that the error was harmless beyond a reasonable doubt. See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); Knight v. State, 394 So.2d 997 (Fla.1981); Bailey v. State, supra. But see Moreno v. State, supra.1
AFFIRMED.
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.